                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-126
 v.                                             )
                                                )        Judge Travis R. McDonough
 AMMAR RAMAHI                                   )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                            ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 15)

recommending that the Court: (1) accept Defendant’s guilty plea to Count One of the one-count

Information; (2) adjudicate Defendant guilty of Aggravated Identity Theft in violation of 18 U.S.C.

§ 1028A; and (3) order that Defendant remain out of custody subject to the Order Setting

Conditions of Release (Doc. 14) pending further order of this Court. Neither party filed a timely

objection to the report and recommendation. After reviewing the record, the Court agrees with

Magistrate Judge Steger’s report and recommendation. Accordingly, the Court ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation (Doc. 15) pursuant to 28 U.S.C. §

636(b)(1) and ORDERS as follows:

       1. Defendant’s plea of guilty to Count One of the one-count Information is ACCEPTED;

       2. Defendant is hereby ADJUDGED guilty of Aggravated Identity Theft in violation of

           18 U.S.C. § 1028A;

       3. Defendant's sentencing hearing shall take place on March 6, 2020, at 2:00 p.m.; and

       4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions

           of Release (Doc. 14) pending further order of this Court.
SO ORDERED.

              /s/Travis R. McDonough
              TRAVIS R. MCDONOUGH
              UNITED STATES DISTRICT JUDGE




               2
